Title: General Orders, 28 August 1777
From: Washington, George
To: 



Head Quarters, Wilmington [Del.] August 28th 1777.
Albany.Kingston. Kildair.


Joseph Scott Esqr: is appointed Brigade Major to General Muhlenberg, in the room of Major Swaine resigned; and is to be obeyed as such.

The cases, or canisters of spare cartridges, are to be divided into eleven equal parts, and one such part delivered to each brigade, including the two in Genl Sullivan’s division, and Genl Nash’s brigade. The Brigadiers are to distribute the cases in the most equal manner among the regiments of their brigades respectively; and the commanding officers of regiments among their men.
Col. Sheldon’s horse are to march to White Clay Creek, and take post near Genl Greene’s, and Genl Stephen’s divisions, where Genl Greene shall direct.
After Orders. A General Court Martial to sit to morrow at nine o’clock in the morning, at Day’s tavern, near the park of artillery, for the trial of all prisoners which shall be brought before them Col. Johnstone is appointed president of this court.
Additional After Orders. A corps of Light Infantry is to be formed; to consist of one Field Officer, two Captains, six Subalterns, eight Serjeants and 100 Rank & File from each brigade.
